                                                                           JS-6

 1   Sima G. Aghai, SBN 156354
 2
     LAW OFFICES OF SIMA G. AGHAI
     7827 Westminster Boulevard
 3   Westminster, CA 92683
     (714) 901-1222
 4   (714) 901-1220 (F)
     simaaghai@msn.com
 5
     Attorney for Plaintiff ALLISON CARRIE BROWN
 6
                           UNITED STATES DISTRICT COURT
 7
 8                       CENTRAL DISTRICT OF CALIFORNIA

 9
     ALLISON CARRIE BROWN                     ) CASE NO. 2:18-CV-8661 JFW-ADS
10                                            )
                               Plaintiff      )
11                                            )
12                                    v.      ) ORDER DISMISSING
                                              ) ACTION WITH PREJUDICE
13   NANCY A. BERRYHILL,                      )
     Acting Commissioner of Social            )
14   Security,                                )
15                                            )
                               Defendant      )
16
17
     Based upon the stipulation of the parties, this action is dismissed with prejudice,
18
19
     each side to bear their own costs and attorneys’ fees.

20
21   DATED: April 30, 2019                        /s/ Autumn D. Spaeth
                                             HON. AUTUMN D. SPAETH
22                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                           [Proposed] Order re Stipulation for Dismissal
